



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Shih v. Shih,









2017 BCCA 37




Date: 20170125

Docket:
CA43327

Between:

Vanya Karmalita
Laurie Shih also known as Karli Shih

Respondent

(Claimant)

And

Rick Tzung-Hao
Shih also known as Rick Shih

Appellant

(Respondent)




Before:



The Honourable Madam Justice Kirkpatrick

The Honourable Madam Justice Bennett

The Honourable Madam Justice Garson




On appeal from: An
order of the Supreme Court of British Columbia, dated November 18, 2015 (
Shih
v. Shih
, 2015 BCSC 2108, Vancouver Docket E141017)




The Appellant appearing In Person:



R. Shih





Counsel for the Respondent:



G. Allison





Place and Date of Hearing:



Vancouver, British
  Columbia

November 28 & 29,
  2016





Place and Date of Judgment:



Vancouver, British
  Columbia

January 25, 2017









Written Reasons by:





The Honourable Madam Justice Kirkpatrick





Concurred in by:





The Honourable Madam Justice Bennett





The Honourable Madam Justice Garson








Summary:

Mr. Shih appeals the trial
judges order concerning the interpretation of a consent order and the parties
claims to excluded property. The trial judge accepted Ms.

Shihs interpretation of the consent order.
She further found Ms. Shih established most of her claims to excluded assets,
and largely rejected Mr. Shihs claims. Held: Appeal allowed in part. Mr.
Shihs arguments that the trial judge erred in her interpretation of the consent
order and that he was denied a fair trial are dismissed. The new arguments Mr.
Shih raised in his affidavit filed at the hearing of the appeal are also
dismissed. However, the trial judge erred in setting out the legal test for
establishing a claim to excluded property under s. 85 of the Family Law Act. The
test does not require precision or mathematical certainty. Rather, the test
requires proof on a balance of probabilities with clear and cogent evidence.
Accordingly, Mr. Shih established his claim for excluded property related to
the Bank of Montreal accounts and the proceeds of the mortgage of the West 4
th
Avenue property.

Reasons for Judgment of the Honourable
Madam Justice Kirkpatrick:

BACKGROUND

[1]

The appellant, Rick Shih, and the respondent, Karli Shih, lived together
for approximately 8.5 years, starting in June 2005. They married in May 2006
and separated in January 2014. They have two sons. The trial of their family
law dispute was heard in the Supreme Court over 15 days between April and September
2015.

[2]

The primary issue at trial concerned the division of family property
and, in particular, whether certain assets were properly considered excluded property
and therefore not subject to division under the
Family Law Act
, S.B.C.
2011, c. 25 [
FLA
].

[3]

Each party claimed that portions of their assets were excluded property
as they could be traced to pre-relationship assets. Mr. Shih owned a
condominium on West 4
th
Avenue in Vancouver, which he still owns,
and Ms. Shih owned a condominium on West 13
th
Avenue in
Vancouver, which she still owns. They agreed that their respective condominiums
were excluded property and that neither would account to the other for any
increase in value during the relationship. Each of them also owned financial
assets prior to the relationship, which they said can be traced to assets they
currently own.

[4]

In April 2008, the parties moved into a new condominium they purchased
together on Birney Avenue in Vancouver. In April 2010, they moved into a house
they purchased together on Braemar Place in North Vancouver. It was not
disputed that in April 2010 Mr. Shih increased the mortgage on the West 4
th
Avenue condominium and applied the proceeds of approximately $77,800 to the
purchase of the Braemar Place home. The parties sold the Birney condominium in
January 2011, and sold the Braemar house before the trial continued before the
Supreme Court in September 2015.

[5]

The parties maintained separate finances throughout their relationship,
including bank accounts and investments in their own names. They held some
joint assets, including the Birney condominium, the Braemar house, and some
investments. Each assumed responsibility for some family expenses. Mr. Shih
funded the parties jointly held investments.

[6]

Ms. Shih is a self-employed mortgage broker and helps manage rental
properties owned by her mother, for which her mother pays her a yearly salary
of $12,000.

[7]

During the parties relationship, Ms. Shih received seven lump sum
payments from her parents, totalling $322,500. The trial judge found these
payments were gifts and accordingly a portion of the value of the parties
current assets was Ms. Shihs excluded property because it was traced to these
gifts.

[8]

Mr. Shih worked in the technology industry until just before the trial
started in April 2015. He quit, he claimed, because Ms. Shih would not agree to
liquidate a jointly-held investment thus rendering him unable to afford to
retain counsel and forcing him to represent himself.

[9]

The parties resolved several issues at a judicial settlement conference
before Madam Justice Watchuk on March 26 and 27, 2015. Their agreement was set
out in a consent order dated March 27, 2015 (the Consent Order). At trial, the
parties disputed the interpretation of the property division provisions in the
Consent Order.

[10]

Mr. Shih represented himself during the first nine days of trial in
April 2015. The trial was adjourned during final submissions to allow Mr. Shih to
retain counsel and apply to reopen the trial to adduce evidence concerning
excluded assets. He retained counsel, and in June 2015, the judge granted his
application to reopen. The trial continued in September 2015 with Mr. Shih
represented by counsel.

AT TRIAL

[11]

The judge gave comprehensive reasons, indexed as 2015 BCSC 2108, in
which she addressed the many issues raised by the parties. I do not propose to
review the positions of the parties taken at trial as they are addressed at
length in the reasons for judgment. For the purposes of the appeal, the
pertinent issues are:

(a)      the interpretation of
the Consent Order; and

(b)      the parties
respective claims to excluded property.

A.       Interpretation
of the Consent Order

[12]

The relevant paragraphs of the Consent Order read:

1.       The
parties jointly held assets  will be divided equally, subject to determination
of the issue of excluded assets which is adjourned to the trial judge;

2.       The
parties will each retain the assets in their own name  subject to satisfactory
and relevant disclosure being provided by both parties, subject to the
determination of the issue of excluded assets which is adjourned to the trial
judge

[13]

The parties agreed at trial that paragraph 1 means that the jointly-held
assets were to be divided equally unless one or both of the parties could
establish that a portion of the value of a jointly-held asset was excluded
property. However, they disagreed on the meaning of paragraph 2.

[14]

Ms. Shih argued that the Consent Order was clear that the parties
intended the trial judge to identify the family property available for division
by deciding the parties respective claims to excluded property. She submitted
that this is why paragraphs 1 and 2 were expressly stated to be subject to the
determination of the issue of excluded assets. Ms. Shih submitted that the
opening words of paragraph 2 address mechanics and mean that each party will
retain the assets in their own names but will compensate the other to the
extent required by the judges decision as to the division of the portion of
individually held assets found to be family property. Mr. Shih contended that
Ms. Shihs interpretation could not be correct as it deprives paragraph 2 of
all meaning. He said the mechanics of each party keeping assets in their own
names and then applying an equalization payment is what the court always does
in family property division cases. He submitted that he gave up his claim for
unequal division of family property in exchange for Ms. Shihs agreement that
he would retain the assets in his name without adjustment.

[15]

The judge acknowledged that the interpretation of the Consent Order was
challenging. Ultimately, she accepted Ms. Shihs interpretation:

[40]      I accept that Ms. Shihs interpretation limits
the meaning of paragraph 2 to little more than the mechanics typically employed
in family cases where asset division is in issue.  This has made construing the
Consent Order difficult.  However, her position preserves at least some meaning
for paragraph 2, limited as it is.  In contrast, and as already discussed, the
interpretation urged by Mr. Shih gives no meaning at all to the express
words subject to the determination of the issue of excluded assets which is
adjourned to the trial judge in paragraph 2.

[41]      Having considered the
pleadings, the language of the Consent Order, and the circumstances in which it
was made, I interpret paragraphs 1 and 2 of the Consent Order in the following
manner.  The Consent Order refers to assets but not family property, thus
leaving the identification of family property to be determined by excluding any
portion of the assets held by at least one of the parties at the time of
separation that I find is excluded property pursuant to s. 85 of the
FLA
. 
Once that is done, the excluded portion of any jointly held asset will go to
the party proving the exclusion and the remainder of the value of such jointly
held asset will be divided equally.  The individually held assets will remain
in the names of the parties holding them, but a compensation payment may be
required to give effect to my conclusions regarding the extent to which the
individually held assets are excluded property and my determination of the
appropriate division of the balance of the individually held assets.


B.       Excluded
Property


[16]

The judge dealt with the parties respective claims to excluded property
under s. 85 of the
FLA
. Section 85 provides that certain classes of
property, including property acquired by a spouse before the relationship began
and gifts to a spouse from a third party are excluded from the definition of
family property. The relevant date to determine if property was owned before
the relationship began in this case is June 1, 2005.

[17]

Ms. Shih claimed exclusions on the basis of the gifts she received from
her family. Mr. Shih argued that the sums received by Ms. Shih were not gifts
but rather undeclared income for services rendered by Ms. Shih to the business
owned by her mother.

[18]

The judge examined the circumstances in which Ms. Shih received monetary
transfers from her family and concluded the sums were gifts:

[85]      Having considered all
the evidence, I find that Ms. Shihs role extends beyond fulfilling an
accounts payable function and includes participating, with her siblings, in
formulating business advice for her mother, which her mother invariably
follows.  Nevertheless, in my view, the evidence as a whole establishes that
Ms. Shihs parents intended the monetary transfers as gifts.

[19]

In coming to her conclusion, the judge relied on the testimony of Ms.
Shihs mother, Ms. deVries, that the gifts were given in recognition of
her love and affection for her children; the fact that there was no consistency
in the amounts, an indication that they were not intended as compensation; and the
absence of evidence to support the suggestion that Ms. deVries was compelled to
give the gifts or that Ms.

Shih has any
legal or equitable right to the income generated by Ms. deVries business or
her investments.

[20]

The judge was satisfied that Ms. Shih established that the value of
certain assets was her excluded property as follows:

(a)      $164,933
of the $957,922.87 net proceeds of sale of the Braemar home could be traced to
gifts from her parents;

(b)      $153,687.86
of the value of her RRSP of $175,056.47, which is the sum of $60,000 derived
from two gifts from her mother and $93,687.86 that Mr. Shih agreed Ms. Shih had
invested in the RRSP when the relationship began; and

(c)      $45,487.50
in a joint bank account held by Ms. Shih and her mother which came from a
$50,000 gift from her mother in January 2014.

[21]

The judge was unable to find a sufficient link between Ms. Shihs TFSA
account and a $7,500 gift from her mother.

[22]

The judge largely rejected Mr. Shihs claims to excluded property. Mr.
Shih contended that $176,722.75 of the proceeds of sale of the Braemar home was
traceable to three pre-relationship assets owned by him:

(a)      Bank of Montreal accounts
which, on December 8, 2005, six months after the commencement of co-habitation,
totalled $65,221.53. Mr. Shih was unable to obtain documents from the bank for
the period prior to December 8, 2005 because the bank discarded the documents.
A letter from the bank confirmed this;

(b)      Telus stock options in
the amount of $33,701.22. Mr. Shih testified that he exercised some of the
options in two separate transactions, generating proceeds of $30,237.73 and
$3,427.49 which were subsequently invested in a GIC at Envision Credit; and

(c)      proceeds of a mortgage
granted on Mr. Shihs West 4
th
Avenue condominium, totalling
$77,800.

[23]

The judge acknowledged that it would be difficult for Mr. Shih to
remember the details of the amounts in his Bank of Montreal accounts given the
passage of time. However, the judge rejected Mr. Shihs submission that the
amount in the accounts in December 2005 was the same as in June 2005. She
reasoned:

[125]     The inference he seeks
to have the court draw is that he was not saving at all between June and
December 2005.  However, he later said that, in fact, he did save income he
earned from Telus in 2005.  Further, the statements from his Bank of Montreal
account that were tendered in evidence show that in the nine months between
December 8, 2005 and September 8, 2006 (just before he transferred the $65,000
into his Great West Life account), the balance in the two Bank of Montreal
accounts had grown by over $74,000, from $65,221.53 to $139,465.15, which
indicates that he was saving.  In the face of this evidence, it is not possible
to draw the inference that there was no material increase in the balance of
these accounts between June 2005 and December 2005.  There is simply no basis
in the evidence upon which I could make even a rough estimate of what was in
those accounts in June 2005.

[24]

As to tracing the Telus stock options into an Envision GIC and
ultimately the Braemar home, the judge concluded that there was no evidence on
which she could determine the value of the options on June 1, 2005. She noted
that Mr. Shih acknowledged that he was likely to have paid capital gains tax on
the exercise of the options but he could not say how much tax he paid and he
produced no documents as evidence of the after-tax value. The judge therefore
held:

[131]    Thus, even if it could
be inferred that the options exercised some time in 2005 had a gross value of
$33,665.22 on June 1, 2005 when the relationship began and even if I found a
link between the proceeds from the exercise of the options and the Envision GIC
notwithstanding the absence of documents showing the source of the Envision
GIC, Mr. Shih has not adduced evidence sufficient for me to determine the
net after tax value of the proceeds from the exercise of the options, which is
the amount that could potentially be traced into the Braemar proceeds.

[25]

As to the mortgage proceeds of $77,800, the judge decided:

[134]    It is clear that the Braemar house, and thus the
proceeds from its sale, were derived in part from the mortgage proceeds of
approximately $77,800 from the increase to the West 4
th
Avenue
mortgage.  The question is whether the mortgage proceeds were derived from the
equity Mr. Shih had in the West 4
th
Avenue condominium at the
time the relationship began or the disposition of that equity, so as to fall
within ss. 85(1)(a) and (g) of the
FLA
.



[137]    As noted above,
Mr. Shih established the mortgage balance at various times, but not specifically
in June 2005, when the relationship began.  Further, he led no evidence as to
the value of the condominium at any time and no evidence of the value of his
equity at the time the relationship began, at the time he increased the
mortgage, or at the time of the separation.  He is not entitled to claim any
exclusion in relation to the amount by which the equity increased during the
relationship: s. 84(2)(g) of the
FLA
.  It is only the equity as it
existed in June 2005 that can, potentially, form the basis of the claimed
exclusion.  The amount of the equity could have varied significantly depending
on the market value of the condominium.  There is simply no basis in the
evidence upon which I could make even a rough estimate of the equity
Mr. Shih had in the condominium in June 2005.  In the circumstances, I am
unable to determine how much, if any, of the mortgage proceeds could be said to
be derived from the pre-relationship equity or the disposition of it.

[26]

Mr. Shih advanced claims to two other assets which he said were acquired
prior to the relationship.

[27]

The first was an Olympia Trust RRSP which Mr. Shih said was valued at $33,654
when the relationship began. The judge reviewed the available documentary
evidence and accepted that between 2000 and 2004 Mr. Shih contributed $33,654
to RRSPs as corroborated by his Income Tax Notices of Assessment. However, she
was unable to discern from the evidence any documents that linked the funds
from an RRSP Mr. Shih said he deposited with the Bank of Montreal to another
RRSP account with Fidelity Investments to a current RRSP account with Olympia
Trust. The judge therefore concluded:

[145]    In the circumstances,
while I accept that in the five years from 2000 to 2004 Mr. Shih contributed
a total of $33,654 to RRSPs, the evidence discloses no basis upon which to make
an informed finding as to the value of any RRSPs Mr. Shih actually held
when the relationship began in June 2005.  Further and in any event, the
evidence is insufficient to permit the tracing required to conclude that some
portion of the current Olympia Trust RRSP was derived from RRSPs held by
Mr. Shih in June 2005.

[28]

Mr. Shih contended in his notice of appeal that the judge erred in
failing to find that $33,654 in an Olympia Trust RRSP was his excluded
property. However, there were no submissions in his factum to support his
contention of error.

[29]

The judge was however satisfied that a portion of a locked-in RRSP at
Olympia Trust was derived from a pre-relationship pension valued at $32,615.41.
The parties agreed that the value at trial was $45,659.50. The judge found that
Mr.

Shihs testimony, corroborated by
documentary evidence, supported a finding that $29,493.35 of the value of the
Olympia RRSP was derived from his Telus pension and was an excluded asset.

ON APPEAL

[30]

Mr. Shih alleges the following errors which I would restate as follows:

(a)      the
judge erred in her interpretation of paragraphs 1 and 2 of the Consent Order;

(b)      the
judge erred in law and in her apprehension of Mr. Shihs evidence tendered in
support of his claim to excluded property; and

(c)      the
judge erred in not adjourning the re-opened trial in September 2015 to permit
Mr. Shih to obtain discovery from Ms. Shih and to permit cross-examination of
Ms. Shih on her claimed excluded assets, which rendered the trial unfair.

[31]

This Court must additionally address:

(d)      the costs
of the application to dismiss the appeal brought by Ms. Shih; and

(e)      the new
arguments raised in Mr. Shihs affidavit which was ostensibly filed in response
to the application to dismiss.

DISPOSITION


A.       Interpretation
of the Consent Order

[32]

Mr. Shih submits that the interpretation of the order is inconsistent
with the circumstances in which it was made

a judicial settlement conference

designed, he says, to settle or narrow the issues for trial. Mr. Shih says the
judges interpretation settled nothing and achieved no more than the
application of the regime set out in the
FLA
.

[33]

The judge acknowledged Mr. Shihs submission in her reasons. However,
she concluded that Ms. Shihs interpretation gave some meaning to the phrase
subject to the determination of the issue of excluded assets which is
adjourned to the trial judge.

[34]

The interpretation of the Consent Order is a species of contract
interpretation. As stated in
Sattva Capital Corporation v. Creston Moly
Corporation
, [2014] S.C.R. 633, most cases of contract interpretation
involve questions of mixed fact and law. As this Court stated recently in
Tully
v. Haber
, 2016 BCCA 399 the standard of review is:

[9]         In respect to the
legal principles, the standard is correctness but in respect to matters
engaging context or evidence, the deferential standard applies, always
recognizing that the task of the judge in respect to interpreting the
agreement, as to which a consent order is a species, is to search for the
common intent of the parties and the scope of their understanding (para. 47
Sattva
).

[35]

The judge in the case at bar acknowledged that construing the Consent
Order was difficult. In my opinion, she was fully cognizant of the competing
views of the parties as to the correct construction. This was a matter that
engaged both factual circumstances and legal principles. I consider the judges
interpretation deserves our deference.

[36]

I would not accede to this ground of appeal.

B.       Mr. Shihs
Excluded Assets


[37]

Before I address the question of Mr. Shihs assets, it is first
necessary to discuss the legal test that has been formulated for the determination
of excluded assets.

[38]

The judge had regard to the decision in
Asselin v. Roy
, 2013 BCSC
1681. In
Asselin
, the claimant advocated a broad brush approach to
satisfy the burden of proof which is cast, by s. 85(2), on the spouse seeking
to exclude property. The trial judge in
Asselin
rejected such an
approach because he found it inconsistent with the approach mandated by the
Act
.
In his opinion, a broad brush approach would not foster the certainty that s.
85 seeks to achieve (paras. 191

193).

[39]

The judge in the case at bar did not read
Asselin
to invariably
require documentary evidence to establish excluded property. However, she cited
Asselin
for the proposition that more mathematical certainty from a
clear evidentiary record is required by the
FLA
(para 62). She then
synthesized the approach to be taken as follows:

[64]      The principle that
emerges from the case law is that a broad brush or rough estimate approach to
identifying excluded property is not appropriate and that a party claiming
excluded property must establish, on a balance of probabilities, the basis for
and extent of the exclusion with precision.  Where it is asserted that excluded
property has changed character, each link in the chain required to trace the
property into a currently owned asset must also be established.  Depending on
the nature of the claim in question, this may mean, in practical terms, that it
is impossible for a party to meet the onus without documentary evidence.  For
example, where the claim in question is a bank account that one party says
pre-existed the relationship the court may conclude that a partys
viva voce
testimony of the balance in the account at a particular point in time several
years earlier is unreliable, and therefore insufficient to meet the onus, if
not corroborated by a bank statement.  On the other hand, where the claim in
question is founded upon an unusually memorable event, such as inheritance, the
court may conclude that a partys
viva voce
testimony as to the value of
the inheritance is reliable without corroborating documents.  In other words,
in determining whether the onus has been met, the court will assess the
credibility and reliability of the whole of the evidence tendered in the
context of the specific case,
but having regard for the precision mandated
by the more formulaic approach of the
FLA
.  [Emphasis added.]

[40]

The flaw I see in the
Asselin
analysis adopted by the judge is that
it rests on the assumption that the
FLA
demands precision or mathematical
certainty. I can see nothing in the
Act
that demands precision or mathematical
certainty in the standard of proof for establishing a claim to excluded
property.

[41]

The inherent challenge which confronts litigants under the
FLA
is
that in many relationships of any significant length, documents will have been
destroyed and memories dimmed. A legal standard that demands mathematical
certainty or precision risks defeating legitimate claims.

[42]

In my opinion, the proper test for establishing a claim to excluded
property under s. 85 of the
FLA
is the same as in any civil case

proof on a balance of
probabilities. The requirement of certainty and precision in my view improperly
tips the standard closer to the criminal standard of proof beyond a reasonable
doubt.

[43]

I do not quarrel with the proposition that, in order for a party to
establish excluded property, he or she must do so with clear and cogent evidence.
If documentary evidence is not available, the party bearing the onus of proof
will need to testify as to their recollection of the transactions in dispute.
That evidence will be scrutinized for credibility.

[44]

However, in balancing the evidence as a whole, the trial judge must be
permitted to draw reasonable inferences from evidence that is less than certain
or precise in order to do justice between the parties.

[45]

In
P.G. v. D.G.,
2015 BCSC 1454, Madam Justice Fenlon (as she
then was) discussed the purpose of the excluded property model of the
FLA
and emphasized the need to fit with parties expectations of fairness.

[76]      ... In the British Columbia Ministry of Attorney
Generals White Paper on
Family Relations Act Reform: Proposals for a new Family
Law Act,
(2010), online:
<http://www.ag.gov.bc.ca/legislation/shareddocs/fra/Family-Law-White-Paper.pdf>
the reason for introducing an excluded property regime was described as follows
(at 81):

The most compelling reasons for moving to an excluded property
regime are to make the law simpler, clearer, easier to apply, and easier to
understand for the people who are subjected to it.
The model seems to better
fit with peoples expectations about what is fair. They keep what is theirs,
(such as pre-­relationship property and gifts and inheritances given to them as
individuals) but share the property and debt that accrued during their
relationship.

[46]

With the appropriate standard of proof in mind, balance of
probabilities, I turn to address the property Mr. Shih submits was improperly
excluded.

(a)      Bank
of Montreal accounts


[47]

The foundation of Mr. Shihs position at trial that the value of the
accounts in December 2005 and June 2005 remained unchanged was that he was
living on a fixed income from employment that did not permit him to save
money. The judge was skeptical of this assertion because in the nine months
between December 8, 2005 and September 8, 2006 the accounts had grown by over $74,000,
from $65,221.53 to $139,465.15. On that basis, the judge was unable to infer
that the accounts had not grown between June 2005 and December 2005.

[48]

Mr. Shih asserted on appeal that there was evidence before the court
which permitted an informed estimate of his pattern of saving. His bank
statement for the period ending June 7, 2006 showed accounts totalling
$99,712.15, an increase of $34,490.42 in the six months from December 2005, or
$5,748.44 per month.

[49]

Ms. Shih submits this argument as to his pattern of saving is a new
argument raised for the first time on appeal and is contrary to Mr. Shihs
submission at trial that he did not save money. Ms. Shih submits that at trial Mr.
Shih never suggested the pattern of saving was a basis for the inference that
the account was valued at approximately $30,730 in June 2005.

[50]

As this Court stated in
Devine v. Devine
, 2012 BCCA 509 at para.
45:

[45]      An appeal court should
only allow a new issue on appeal where the interests of justice require it and
where the court has a sufficient evidentiary record and findings of fact to
decide the issue (
Quan v. Cusson
, 2009 SCC 62 at para. 37, [2009] 3
S.C.R. 712, citing
Wasauksing First Nation v. Wasausink Lands Inc.
(2004), 184 O.A.C. 84 at para. 102, 129 A.C.W.S. (3d) 2 (Ont. C.A.)).  In
balancing the interests of justice, the court will consider potential prejudice
to the other party.  As Prowse J.A. stated in
OBryan v. OBryan
(1997), 43 B.C.L.R. (3d) 296, 97 B.C.A.C. 62, the prohibition against
permitting one party to raise a new issue on appeal for which the evidentiary
groundwork was not fully laid in the trial court is primarily to prevent
prejudice to the party against whom the issue is raised (at para. 24) as
evidence might have been led at trial if it had been known that the matter
would be an issue on appeal (at para. 23).  Issues of pure law are more
likely to be granted leave than issues that require the leading of evidence (
Emmett
v. Arbutus Bay Estates Ltd.
(1994), 95 B.C.L.R. (2d) 339 at para. 9, 48
B.C.A.C. 26, citing
R. v. Vidulich
(1989), 37 B.C.L.R. (2d) 391 at
398-399, 8 W.C.B. (2d) 52 (C.A.).

[51]

In my opinion, the evidentiary groundwork was fully laid out at trial,
at least to the extent it was available. I am unable to say that Ms. Shih would
be prejudiced by deciding the issue at this stage.

[52]

In my opinion, a reasonable inference can be drawn that the Bank of
Montreal accounts were valued at approximately $30,730 in June 2005. I would
allow this ground of appeal and find that $30,730 is Mr. Shihs excluded
property payable from the proceeds of sale of the Braemar home.


(b)      Telus options

[53]

Mr. Shih maintains on appeal that there was a sufficient evidentiary
basis for the judge to make an informed estimate of the value of the options he
exercised in 2005. As I have noted, the judge concluded that even if it could
be inferred that the options had a gross value of $33,665 on June 1, 2005, Mr.
Shih had not provided evidence of the net after-tax value of the proceeds from
the exercise of the options.

[54]

There is documentary evidence that establishes that the notional value
of the options on February 11, 2004 and February 26, 2004 was $13,908.00 and
$10,004.40 respectively, for a total of $23,912.40. There is also evidence of
the proceeds of disposition from Mr. Shihs 2005 T5008 statement of securities
transactions in the sum of $30,237.73.

[55]

In his factum, Mr. Shih sets out his calculation of the growth in value
from February 2004 to December 2005 was $9,752.82 over 22 months, an average
growth of $443.31 per month. He says an informed estimate of the value on June
1, 2005 is $30,562.05 [$443.31 x 15 months (time between February 2004 and late
May 2005, before cohabitation began) + $23,912.40 (notional value in February
2004)].

[56]

The difficulty with this submission is that Mr. Shih tendered no
evidence
as to the after-tax value of the transaction. The judge was therefore unable to
calculate the value of the proceeds which is the amount Mr. Shih seeks to have
excluded from the proceeds of sale of the Braemar home.

[57]

As noted, Mr. Shih has set out his own calculations of the tax that
would have been payable on the disposition of the options. However, these are
submissions, not evidence. As the trial judge did, I consider it beyond our ability
to draw a reasonable inference from those submissions.

[58]

I would not give effect to this ground of appeal.

(c)      West 4
th
Avenue mortgage proceeds

[59]

The judge found that it was clear that the Braemar home, and thus the
proceeds of its sale, were derived in part from the mortgage proceeds of
approximately $77,800 from the West 4
th
Avenue condominium. However,
she stated that the question is whether the mortgage proceeds were derived
from the equity Mr. Shih had in the West 4
th
Avenue condominium at
the time the relationship began or the disposition of the equity, so as to fall
within ss. 85(1)(a) and (g) of the
FLA
. (para. 134).

[60]

The judge found that Mr. Shih had not established the mortgage balance
specifically in June 2005 and led no evidence of the value of his equity at
the time the relationship began, at the time he increased the mortgage, or at
the time of the separation. (para. 137).

[61]

Mr. Shih submits on appeal that the judge erred in finding that he did
not lead evidence as to the value of the condominium or his equity in it.

[62]

Mr. Shih tendered in evidence the Land Title Act Form A which showed a
market value of $287,900 on the date of filing, May 28, 2004. The judge
accepted that the original mortgage balance was $215,925. Thus, at the time of
purchase, one year before the commencement of the relationship, Mr. Shih had
$71,975 in equity.

[63]

Mr. Shih submits it was open to the judge to make an informed estimate
that his equity in the property was, on a balance of probabilities, at least
$71,975 at the time the relationship began. There was no suggestion that Mr.
Shih mortgaged the property on any other occasion than at the time the parties
purchased the Braemar home.

[64]

In my opinion, there was sufficient evidence from which to draw a
reasonable inference that Mr. Shihs equity in the West 4
th
Avenue
property was $71,975 at the time the relationship began. Furthermore, I
consider it would be manifestly unfair to deny Mr. Shihs claim when it seems
obvious that he used his equity in that asset to purchase the Braemar Place
home.

[65]

I would allow the appeal on this ground and find that $71,975 of the
proceeds of sale of the Braemar home is Mr. Shihs excluded asset.

(d)      Olympia Trust
RRSP

[66]

As I have noted, Mr. Shihs factum does not examine the evidence
concerning his claim that the judge erred in finding there was no evidentiary
basis upon which it was possible to make an informed finding as to the value of
Mr. Shihs pre-relationship RRSPs.

[67]

I have examined the evidentiary record on this issue. As the judge
acknowledged, it is clear that Mr. Shih contributed a total of $33,654 to RRSPs
between 2000 and 2004. However, as the judge also found, there is an
insufficient evidentiary record to permit a tracing of those sums to the
current Olympia Trust RRSP. The record is entirely muddled. It was incumbent on
Mr. Shih to persuade the judge that his pre-relationship RRSPs were his
excluded property. I am unable to say that the judge erred in the face of inadequate
documentary evidence and unsatisfactory submissions.

C.       Trial Fairness


[68]

Mr. Shih contends the judge erred in the limits she placed when she
granted his application to re-open the trial only for the purpose of adducing
evidence of his excluded assets. Mr. Shih argues that the judge should have
allowed him to re-open the trial for the additional purpose of examining Ms.
Shih for discovery to permit cross-examination on her excluded assets and her
involvement in her mothers business. Mr. Shih further contends that the trial
was unfair because he was unwillingly self-represented and unable to obtain
sufficient discovery. He seeks a new trial as his remedy.

[69]

In my opinion, Mr. Shihs arguments on this ground of appeal are without
merit.

[70]

First, Mr. Shih did not seek an adjournment of the trial when it
reconvened in September 2015. The alleged deficiencies could have been
addressed had he done so. Further, at the time of the re-opening he was
represented by counsel who, it may reasonably be assumed, would have sought an
adjournment had he considered it necessary.

[71]

Second, Mr. Shih asserts that he was forced to represent himself because
Ms. Shih refused to allow him to liquidate assets. It is true Ms. Shih refused
to consent to liquidate a joint family asset, but Mr. Shih was free to sell or
mortgage other assets solely in his name.

[72]

The judge found as a fact that Mr. Shih was not an unwilling
self-represented litigant. Findings of fact attract a deferential standard of
review. I see no palpable or overriding error in the judges conclusion on this
point.

[73]

Third, the judge did not unfairly limit the scope of the re-opened
trial. Rather, she granted Mr. Shihs application to re-open to address the
extent to which assets in Mr. Shihs name were to be excluded. At no time did
he bring a further application or seek an adjournment.

[74]

In my opinion, the judge was fair and indeed generous in granting Mr.
Shih the opportunity to re-open the trial. He cannot legitimately complain that
he was denied a fair trial.

[75]

I would dismiss this ground of appeal.

D.       Costs

of the Application to Dismiss

[76]

This disposes of the arguments made by Mr. Shih in his factum. Mr. Shih
advanced additional arguments in an affidavit he filed ostensibly in response
to an application brought by Ms. Shih on the first day of the appeal to dismiss
the appeal on the basis that Mr. Shih had not complied with the trial order and
had been found in contempt of court on October 14, 2016 by Mr. Justice Greyell.

[77]

We dismissed Ms. Shihs application to dismiss because by the first
morning of the appeal Mr. Shih had finally complied with requests to endorse
Mr. Justice Greyells order which, in turn, permitted payment out of court of
amounts paid under a garnishing order.

[78]

The only remaining issue is which party should bear the costs of the
application to dismiss.

[79]

Having reviewed the correspondence between Mr. Shih and Ms. Shihs
counsel, it is apparent that Ms. Shih was justified in bringing the application
to dismiss. Counsel for Ms. Shih tried for months to have Mr. Shih comply with
the trial order. When those efforts proved unsuccessful, counsel issued a
garnishing order on August 8, 2016. Payment into court was made the same day in
the sum of $96,199.58.

[80]

Mr. Shih considered the garnishment amounted to misconduct. He expressed
his dissatisfaction by notifying Ms. Shihs trial counsel that he was reporting
her to the Law Society.

[81]

In my opinion, Ms. Shihs counsel was reasonable in her request that Mr.
Shih provide a fully endorsed copy of the contempt order rather than only the
signature page. The entire episode could have been avoided if Mr. Shih had done
what is expected of any litigant

sign the order as presented or have the order settled.

[82]

In these circumstances, I would grant Ms. Shih her costs of the
application to dismiss.

E.       New
Arguments Raised in Mr. Shihs Affidavit

[83]

I next turn to the arguments raised for the first time on appeal in the affidavit
Mr. Shih filed in response to the application to dismiss.

[84]

I first note that Mr. Shihs attempts to have these issues litigated at
this stage and in this manner is highly irregular and not to be condoned.

[85]

I will address the issues summarily.

[86]

Mr. Shih submitted that the Consent Order was invalid because, he
contended, Ms. Shihs trial counsel changed the terms of the order without his
consent. In particular, he alleged that Ms. Shihs trial counsel inserted the
impugned excluded asset clause (subject to the determination of the issue of
excluded assets which is adjourned to the trial judge) 15 minutes before the
end of the three-day the settlement conference, without his knowledge or
consent.

[87]

Appellate counsel for Ms. Shih understandably considers Mr. Shihs
allegation amounts to a contention that counsel committed a fraud on the Court.

[88]

Quite apart from this scandalous allegation, appellate counsel for Ms.
Shih noted that Mr. Shih made this argument on September 7, 2016 when he
applied before the settlement conference judge, Madam Justice Watchuk, to have
the Consent Order vacated on the basis of the alleged fraud.

[89]

Since the hearing of the appeal, counsel for Ms. Shih has obtained the
oral reasons for judgment of Madam Justice Watchuk. It is clear Madam Justice
Watchuk found that the Consent Order reflected the manifest intention of the
court. She dismissed Mr.

Shihs application
to vacate the order.

[90]

There is no foundation to Mr. Shihs argument disputing the validity of
the Consent Order.

[91]

Mr. Shih repeated in his affidavit arguments that were addressed in his
factum
as to
his
self-representation and excluded asset claims. These arguments have been
addressed in the reasons above.

[92]

Mr. Shih alleged in his affidavit and oral arguments that the judge
erred in concluding that the sums given to Ms. Shih by her family were
undeclared income and not gifts. As discussed, the judge examined the
circumstances in which Ms.

Shih received
the sums from her family and came to a considered conclusion. Mr. Shih did not
raise this issue in his factum nor did he adduce any evidence in his affidavit
or oral arguments that warrants disturbing the judges finding.

[93]

Lastly, Mr. Shih asks us to impose a harassment order against Ms. Shih
to prevent further alleged unwarranted allegations that he intended to abduct
their children, was an absentee father, and abused the children.

[94]

None of these allegations are raised in the notice of appeal or in Mr.
Shihs factum. Even if they were, they do not form part of the order appealed
from and therefore cannot constitute a basis for appellate intervention.

SUMMARY


[95]

I would dismiss Mr. Shihs argument that the judge misinterpreted the
Consent Order. I would allow the appeal to the extent that Mr. Shihs claim for
excluded property relating to the Bank of Montreal accounts ($30,730) and the
mortgage of the West 4
th
Avenue property ($71,975) are excluded
assets that can be traced to the proceeds of sale of the Braemar home. I would
dismiss Mr. Shihs claim that the Olympia Trust RRSP is an excluded asset. I
would dismiss Mr. Shihs arguments that he received an unfair trial.

[96]

I would also dismiss the arguments raised in Mr. Shihs affidavit filed on
November 22, 2016.

[97]

I would find that Mr. Shih is entitled to his costs of the appeal. Ms.
Shih is entitled to the costs of the motion to dismiss. Ms. Shihs costs will
be set-off against Mr. Shihs costs of the appeal.

The
Honourable Madam Justice Kirkpatrick

I AGREE:

The Honourable Madam Justice Bennett 

I AGREE:

The Honourable Madam Justice Garson


